Case 2:06-cr-20089-JDC-KK Document 1093 Filed 06/04/20 Page 1 of 4 PageID #: 6606



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


  UNITED STATES OF AMERICA                         CASE NO. 2:06-CR-20089-11

  VERSUS                                           JUDGE JAMES D. CAIN, JR.

  TOMAS SILVA (11)                                 MAGISTRATE JUDGE KAY


                                MEMORANDUM ORDER

         Before the court is a “Motion Requesting Home Confinement” [doc. 1087] filed by

  Tomas Silva, an inmate in the custody of the Bureau of Prisons who is currently serving a

  sentence imposed by this court. The government opposes the motion. Doc. 1091.

                                              I.
                                       BACKGROUND

         Mr. Silva was convicted in this court of one count of possession with intent to

  distribute narcotics, a violation of 21 U.S.C. § 846. Doc. 279. On June 25, 2009, he was

  sentenced to a 240-month term of imprisonment. Doc. 507. Mr. Silva is now incarcerated

  at the Federal Correctional Institution in Yazoo City, Mississippi. He writes to the court

  requesting home confinement and “deferral to the public defenders office in order to submit

  a formal motion for early release and home confinement,” due to the possibility of exposure

  to COVID-19 at his place of incarceration. Doc. 1087. The court issued its standard

  procedural order governing requests for COVID-19 compassionate release and the

  government has now filed a response to Mr. Silva’s motion. Docs. 1088, 1091.
Case 2:06-cr-20089-JDC-KK Document 1093 Filed 06/04/20 Page 2 of 4 PageID #: 6607



                                            II.
                                     LAW & APPLICATION

         A sentence of imprisonment may only be modified by the district court in limited

  circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

  term of imprisonment for “extraordinary and compelling reasons” so long as they are

  “consistent with applicable policy statements issued by the Sentencing Commission.” 18

  U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

  this provision to directly petition the court for compassionate release. The court may only

  act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

  defendant after the defendant has fully exhausted all administrative rights to appeal a

  failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

  from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

  Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

  before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

  for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

  at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

  21, 2020). The defendant bears the burden of demonstrating compliance with this

  requirement. See, e.g., United States v. Van Sickle, 2020 WL 2219496, at *3 (W.D. Wash.

  May 7, 2020) (collecting cases).

         To the extent he is seeking compassionate release, Mr. Silva does not indicate if or

  how he has pursued his administrative remedies with the Bureau of Prisons. Accordingly,




                                               -2-
Case 2:06-cr-20089-JDC-KK Document 1093 Filed 06/04/20 Page 3 of 4 PageID #: 6608



  such request will be denied without prejudice to his right to renew it upon a showing of

  exhaustion.

         More directly, Mr. Silva moves for release to home confinement. The court is

  without authority to grant this request. The Director of the Bureau of Prisons may authorize

  home confinement for the shorter of ten percent of an inmate’s term of imprisonment or

  six months. 18 U.S.C. § 3624(c). Under the CARES Act of 2020, Congress has also

  lengthened the maximum amount of time an inmate may be placed on home confinement.

  Pub. L. 116-136, § 12003(b)(2). Decisions regarding inmate designations, however, are

  exclusively reserved to the BOP and are not subject to judicial review. See 18 U.S.C. §

  3621(b). Accordingly, as several courts have recently recognized, the district court has no

  authority to order home confinement under the CARES Act. E.g., United States v. Read-

  Forbes, 2020 WL 1888856 (D. Kan. Apr. 16, 2020); United States v. Engleson, 2020 WL

  1821797 (S.D.N.Y. Apr. 10, 2020); United States v. Hembry, 2020 WL 1821930 (N.D.

  Cal. Apr. 10, 2020); United States v. Carter, 2020 WL 180288 (S.D. Ind. Apr. 9, 2020).

  This request is therefore denied.




                                              -3-
Case 2:06-cr-20089-JDC-KK Document 1093 Filed 06/04/20 Page 4 of 4 PageID #: 6609



                                         III.
                                      CONCLUSION

        The Motion for Compassionate Release [doc. 1087] is DENIED, without prejudice

  to Mr. Silva’s right to renew his request for compassionate release (but not home

  confinement) upon a showing of administrative exhaustion.

        THUS DONE AND SIGNED in Chambers on this 4th day of June, 2020.


                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                           -4-
